Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, “the previous office action”, refers to the non-final rejection of Nov 12, 2021.

Amendments Received
Amendment to the claims were received and entered on June 9, 2022.

Status of the Claims
Added: claims 18-21.
Amended: claims 1, 6, 9,  13, 14, 
Cancelled: claim 5, 7-8, 15-17
Examined herein: claims 1-4, 6, 9-14, 18-21.

Withdrawn Objections
The objection to the Specification is withdrawn in view of Applicant's amendments. 
Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
The font size is apparently too small. Substitute claims with font size 11 or 12 is required.


Withdrawn Rejections
Claims 5, 7, 8, and 15-17 are presently canceled. Therefore, the rejections applied against these claims under 35 U.S.C. §101 are now moot. Also, the rejections applied against these claims under 35 U.S.C. §103 are now moot.
The rejections to the original claims 1-17 under 35 U.S.C. §103 are withdrawn in view of Applicant's amendments, and persuasive argument that prior art cited alone or  combined, failed to teach cataloging the rearrangement signatures. Due to the technical difficulty in detecting rearrangement mutations, cataloging the rearrangement signatures is a significant progress over the base-substitution mutational signatures. (Reply, para 1-2, pg. 12; para 1, pg 15).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 9-14, 18-21 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more. 

The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guide lines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Update d Subject Matter Eligibility Guidance (hereinafter both referred to as the "Guidance"), as outlined in the MPEP at 2106.04. 

Framework with which to Evaluate Subject Matter Eligibility: 
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter; 
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea; 
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.

Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to a process for detecting rearrangement signatures in DNA sample [Step 1: YES; See MPEP § 2106.03]. 
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
•	mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
•	certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
•	mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).

With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas).
 
The claim steps to abstract ideas of mental processes and mathematical concepts as follows: 
Steps of evaluating, analyzing or organizing information recited in the claims include:
“obtaining DNA sequence data from said DNA sample” (claim 1);
“cataloguing, by a processor, the somatic mutations in said sample using said sequence data to produce a rearrangement catalogue for that sample which classifies identified rearrangement mutations in the sample into a plurality of categories” (claim 1); 
“determining, by said processor, the contributions of known rearrangement signatures to said rearrangement catalogue by computing the cosine similarity between the rearrangement mutations in said catalogue and the rearrangement mutational signatures” (claim 1);
“identifying mutations as one of: tandem duplications, deletions, inversions or translocations and grouping mutations identified as tandem duplications, deletions or inversions by size” (claim 1);
“identifying mutations as being clustered or non-clustered” (claim 1);
“filtering the mutations in said catalogue to remove one or more of: residual germline mutations; copy number polymorphisms; and known sequencing artefacts” (claim 2);
“filtering uses a list of known germline polymorphisms” (claim 3);
“filtering uses BAM files of unmatched normal human tissue sequenced by the same process as the DNA sample and discards any somatic mutation which is present in at least two well-mapping reads in at least two of said BAM files” (claim 4);
“mutations are identified as being clustered if they have an average density of rearrangement breakpoints that is at least 10 times greater the whole genome average density of rearrangements for an individual patient's sample” (claim 6);
“filtering the number of rearrangements determined to be assigned to each signature by reassigning one or more rearrangements from signatures that are less correlated with the catalogue to signatures that are more correlated with the catalogue” (claim 10);
“filtering step terminates when all of these possible reassignments have a negative impact on the cosine similarity” (claim 11);
“receiving sequence data obtained by sequencing a DNA sample” (claim 13);
“cataloguing the somatic mutations in said sample using said sequence data to produce a rearrangement catalogue for that sample which classifies identified rearrangement mutations in the sample into a plurality of categories” (claim 13);
“determining the contributions of known rearrangement signatures to said rearrangement catalogue” (claim 13);
“computing the cosine similarity between the rearrangement mutations in said catalogue and the rearrangement mutational signatures” (claim 13);
“cataloguing the somatic mutations in said sample to produce said rearrangement catalogue” (claim 14);
“identifying mutations as one of: tandem duplications, deletions, inversions or translocations” (claim 14);
“grouping mutations identified as tandem duplications, deletions or inversions by size” (claim 14);
“identifying mutations as being clustered or non-clustered” (claim 14);
“determining whether a subject has a type of cancer” (claim 21);
“detecting rearrangement signatures in a previously obtained DNA sample from said subject” (claim 21);
“cataloguing, by a processor, the somatic mutations in said sample using sequence data obtained from said DNA sample to produce a rearrangement catalogue for that sample which classifies identified rearrangement mutations in the sample into a plurality of categories” (claim 21);
“determining, by said processor, the contributions of known rearrangement signatures to said rearrangement catalogue by computing the cosine similarity between the rearrangement mutations in said catalogue and the rearrangement mutational signatures” (claim 21);
“identifying mutations as one of: tandem duplications, deletions, inversions or translocations” (claim 21);
“grouping mutations identified as tandem duplications, deletions or inversions by size” (claim 21);
“identifying mutations as being clustered or non-clustered” (claim 21).

Mathematical concepts recited in the claims include:
“determining the number of rearrangements Ej in the rearrangement catalogue associated with the ith known mutational signature $i which is proportional to the cosine similarity (ej) between the catalogue of this sample M and $i” (claim 9);
Three formulas in claim 9;
“filtering uses a greedy algorithm to iteratively find an alternative assignment of rearrangements to signatures that improves or does not change the cosine similarity between the catalogue M and the reconstructed catalogue M' = S x E'ij wherein E'i is the version of the vector E obtained by moving the mutations from the signature i to signature j” (claim 11);
“determining if the number or proportion of rearrangements in the rearrangement catalogue which are determined to be associated with one of said rearrangement signatures exceeds a predetermined threshold” (claim 12);
“determining that said rearrangement signature is present in the sample” (claim 12);
“computing the cosine similarity between the rearrangement mutations in said catalogue and the rearrangement mutational signatures” (claim 13).

Hence, the claim explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claim must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

Because the claim do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.0S(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).

Instant claims 13-14 and 18-20 recites additional elements that are not abstract ideas: 
“A computer program product containing non-transitory memory storing a computer program which, when run on a computer, performs the steps of” (claim 13);
“A computer having a processor, wherein the processor is configured to” (claim 14);
“subjecting said sample to whole genome sequencing” (claim 18);
 “The computer program product of claim 13” (claim 19);
“The computer of claim 14” (claim 20);
“selecting a subject for a particular treatment for cancer” (claim 21).

The non-transitory memory, processor, computer program product, are all well-known and conventionally used. Whole genome sequencing is commonly available through commercial service. The relationship between the abstract idea and these additional elements are nominal. The abstract idea can be executed with the help of any computer (that usually comes with processors, storage media); Subject the sample to whole genome sequencing is necessary data-gathering. “selecting a subject for a particular treatment for cancer” is just a field of use, and it is just an alternative choice after another mental activity. Hence, the cited additional elements do not impose a meaningful limit on the judicial exception. Hence, the cited additional elements do not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).  (Step 2A Prong Two: No).

As such, the claims are lastly evaluated using the Step 2B analysis, to search for an inventive concept. 
 A computer (including its processor and storage media) is well known and at this point in time conventional. Similarly subject a sample for whole genome sequencing is  also conventional. The necessary data-gathering, and a loosely linked field of use, constitutes insignificant extra-solution activity. When considered individually, or as a whole, the additional elements are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea. (see MPEP 2106.05(g)). (Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data). See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC§ 101
In the reply filed on 9 June 2022, Applicant argues that amended claim 1 and 21 recite “by a processor” in steps of “cataloguing” and “determining” (Reply, para 1, pg 8). However, the argument is not persuasive as the mental activities carried with the help of a computer, are still mental activities. The Applicant also argue that the steps of “cataloguing” and “determining” are complicated and can’t be achieved by a human brain (Reply, para 3, pg 8). Again, mental activity is not mental capability. Computing expand human mental capability, but data manipulation/organization/analyzation/transformation/extraction activities, with or without computational assistance, are still mental activities. (MPEP §2106.04(a)(2).III.(B-C))  
The Applicant also argue that the rearrangement catalogue generated transforms the DNA sequence into meaningful signatures which can guide cancer diagnosis and treatment (Reply, last para, pg 8 and pg 9). However, in the claims, the relationship between the JEs and potential application on cancer diagnosis and treatment is nominal. It is not clear which cancer to diagnosis and what particular treatment response that are indicated by the known signatures. It does not allow an ordinary person with skills in art to perform the cancer diagnosis or guide treatment. 
As a summary, the Applicant’s argument over the 35 U.S.C. §101 rejection is not persuasive. The rejection under 35 U.S.C. §101 maintains.

Conclusion
No claims are allowed..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631